MOORE, J.
1. Rule 22 of this court reads:
“All motions, unless otherwise ordered, must be submitted without oral argument and on printed or typewritten briefs, copies of which shall be served in the manner and within the time prescribed by Rule 23”: 56 Or. 623 (117 Pac. xii).
Our records fail to show that any application has been made or order granted permitting an oral argument of the motion when the cause is heard or at any other time. Such being the case the stipulation will be disregarded.
2. Considering the motion filed in this court the statute so far as involved herein reads:
“Any party to a judgment or decree other than a judgment or decree given by confession or for want of an answer may appeal therefrom”: Section 549, L. O. L.
The answer of Wanda Bietau and E. W. A. Peake contains a clause as follows:
“Deny that these defendants or either of them, have or claim to have, any interest in the real property described in said complaint. ’ ’
It will also be remembered that Peake consented that a decree might be rendered on the pleadings against *185Mm. Such acqMescence having been acted upon he has no appealable interest in the final decree. As to him the motion to dismiss should be allowed, and it is so ordered.
Appeal Dismissed as to E. W. A. Peake.